DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
This application is a divisional of US 16/514,403, now US 10,401,539.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/30/19 and 10/30/20 comply with the provisions of 37 CFR 1.97.  Accordingly, the examiner considered the information disclosure statements.  The foreign references on the 9/30/19 IDS are in the parent file.  

Response to Amendment
Amended claims were filed on 7/17/19, the same day the original claims were filed.  Claims 1-11 were canceled and no new claims were added.  

Claim Objections
Claim 12 is objected to because of the following informalities:  scratch resistant on line 5 should be scratch-resistant to match the rest of the claims; an reference illumination angle in the sixth line from the end of the claim should be a reference illumination angle.  Appropriate correction is required.
Claim 14 is objected to because of the following informalities:  layers on line 3 should be layer.  Appropriate correction is required.
Claim 17 is objected to because of the following informalities:  an reference illumination angle in the sixth line from the end of the claim should be a reference illumination angle. Appropriate correction is required.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12, 16-18, and 20 are rejected under 35 U.S.C. 103 as being obvious over Amin et al. (WO 2015/175390), cited by applicant.
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.

Regarding Claim 12: Amin teaches a coated article: comprising a transparent substrate having a major surface (claim 1) an optical coating disposed on the major surface of the transparent substrate and forming an air-side surface (claim 1), the optical coating comprising a scratch-resistant layer having a thickness of at least 300 nm (table 19, 506.75 nm), the scratch resistant layer comprising a material exhibiting a maximum hardness of about 8 GPa or greater as measured by a Berkovich Indenter Hardness Test along an indentation depth of about 50 nm or greater (¶12, 123, 131), the optical coating comprising at least one light-altering feature which reduces oscillations in the reflectance spectrum of the coated article by reducing the coherence of optical waves propagating through or reflected by the coated article (fig 35, table 18), the light-altering features disposed in the scratch-resistant layer or at an interface 2-a*1)2+(b*2-b*1)2) wherein a*1 and b*1 represent the a* and b* coordinates when viewed at a reference illumination angle in the range of 0-10 degrees and a*2 and b*2 represent the a* and b* coordinates when viewed at an incident illumination angle in the range of 30-60 degrees (fig 36, ¶198, and Claim 11).  Absent showing unobvious structural differences it appears, prima facie, that the prior art Amin discloses all the claimed structure that is capable of performing the recited claim functions.   While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.  In re Schreiber, 44 USPQ2d 1429, 1432 (Fed. Cir. 1997).
Regarding Claim 16: Amin discloses the invention as described in Claim 12, and further teaches wherein the article transmittance color coordinates in the L*a*b* colorimetry system at normal incidence under an International Commission on Illumination illuminant exhibits a reference point color shift of less than about 10 from a reference point as measured at the air-side surface, the reference point comprising the color coordinates (a*=0, b*=0), (a*=-2, b*=-2), or the transmittance color coordinates of the substrate, wherein: when the reference point is the color coordinates (a*=0, b*=0), the color shift is defined by √((a*article)2 + (b* article)2); when the reference point is the color coordinates (a*=-2, b*=-2), the color shift is defined by √((a* article +2)2 + (b* article +2)2); and when the reference point is the color coordinates of the substrate, the color shift is √((a* article –a*substrate)2 + (b* article –b*substrate)2)(claim 3). While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.  In re Schreiber
Regarding Claim 17: Amin teaches a coated article: comprising a transparent substrate having a major surface (claim 1) an optical coating disposed on the major surface of the transparent substrate and forming an air-side surface (claim 1), the optical coating comprising a first layer (310, table 8 and fig 15) and a scratch-resistant layer (320), the first layer adjacent the transparent substrate (“substrate”) and having a refractive index of 0.1 of the transparent substrate (table 9), the scratch-resistant layer deposited over the first layer and having a thickness of at least 300 nm (table 8), the scratch resistant layer comprising a material exhibiting a maximum hardness of about 8 GPa or greater as measured by a Berkovich Indenter Hardness Test along an indentation depth of about 50 nm or greater (see ¶158), the optical coating comprising at least one light-altering feature which reduces oscillations in the reflectance spectrum of the coated article by reducing the coherence of optical waves propagating through or reflected by the coated article (see fig 16), the light-altering features disposed in the scratch-resistant layer or at an interface formed by the scratch-resistant layer (implied, on or in are the only two real options), wherein the coated article exhibits a maximum hardness of about 8 GPa or greater as measured by a Berkovich Indenter Hardness Test along an indentation depth of about 50 nm or greater (claim 1), wherein the coated article has an average photopic transmittance of about 50% or greater (claim 1) and wherein the article transmits color coordinates in the L*a*b* colorimetry system under an International Commission on Illumination illuminant of the coated article exhibits an angular color shift of less than about 10 from a reference illumination angle in the range of 0-10 degrees to an incident illumination angle in the range of 30-60 degrees relative to the air-side surface where the angular color shift is defined by √((a*2-a*1)2+(b*2-b*1)2) wherein a*1 and b*1 represent the a* and b* coordinates when viewed at a reference illumination angle in the range of 0-10 degrees and a*2 and b*2 represent the a* and b* coordinates when viewed at an incident illumination angle in the range of 30-60 degrees (fig 36, ¶198, and Claim 11).  Absent showing unobvious structural differences it appears, prima facie, that the prior art Amin discloses all the claimed structure that is capable of performing the recited claim functions.   While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.  In re Schreiber
Regarding Claim 18: Amin discloses the invention as described in Claim 17 and further teaches wherein the first layer comprises BaF2 (¶123).  
Regarding Claim 20: Amin discloses the invention as described in Claim 17, and further teaches wherein the article transmittance color coordinates in the L*a*b* colorimetry system at normal incidence under an International Commission on Illumination illuminant exhibits a reference point color shift of less than about 10 from a reference point as measured at the air-side surface, the reference point comprising the color coordinates (a*=0, b*=0), (a*=-2, b*=-2), or the transmittance color coordinates of the substrate, wherein: when the reference point is the color coordinates (a*=0, b*=0), the color shift is defined by √((a*article)2 + (b* article)2); when the reference point is the color coordinates (a*=-2, b*=-2), the color shift is defined by √((a* article +2)2 + (b* article +2)2); and when the reference point is the color coordinates of the substrate, the color shift is √((a* article –a*substrate)2 + (b* article –b*substrate)2)(claim 3). While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.  In re Schreiber, 44 USPQ2d 1429, 1432 (Fed. Cir. 1997).

Claims 13-15 and 19 are rejected under 35 U.S.C. 103 as being obvious over Amin et al. (WO 2015/175390), cited by applicant, in view of Gollier et al. (WO 2014/028267), cited by applicant.
Regarding Claim 13: Amin discloses the invention as described in Claim 12 but does not specifically teach wherein the at least one light-altering feature comprises a rough interface formed by the scratch-resistant layer with another layer.  However, in a similar field of endeavor, Gollier teaches wherein the at least one light-altering feature comprises a rough interface formed by the scratch-resistant layer with another layer (fig 2A, ¶34).  It would have been obvious to one of ordinary skill in the art before the effective filing date to provide the device of Amin with the light-altering feature of Gollier for the purpose of making internal reflections less visible or blurred out (¶31).  
Regarding Claim 14: Amin discloses the invention as described in Claim 12 but does not specifically teach wherein the at least one light-altering feature comprises light-scattering members disposed between the scratch-resistant layer and an adjacent layer in the optical coating. However, in a similar field of endeavor, Gollier teaches wherein the at least one light-altering feature comprises light-
Regarding Claim 15: Amin discloses the invention as described in Claim 12 but does not specifically teach wherein the at least one light-altering feature comprises light-scattering members disposed in the scratch-resistant layer. However, in a similar field of endeavor, Gollier teaches wherein the at least one light-altering feature comprises light-scattering members disposed between the scratch-resistant layer and an adjacent layer in the optical coating (¶34).  It would have been obvious to one of ordinary skill in the art before the effective filing date to provide the device of Amin with the light-altering feature of Gollier for the purpose of making internal reflections less visible or blurred out (¶31). 
Regarding Claim 19: Amin discloses the invention as described in Claim 17 but does not specifically teach wherein the at least one light-altering feature comprises a rough interface formed by the scratch-resistant layer with another layer.  However, in a similar field of endeavor, Gollier teaches wherein the at least one light-altering feature comprises a rough interface formed by the scratch-resistant layer with another layer (fig 2A, ¶34).  It would have been obvious to one of ordinary skill in the art before the effective filing date to provide the device of Amin with the light-altering feature of Gollier for the purpose of making internal reflections less visible or blurred out (¶31).  

 Claims 12-13 and 15-16 are rejected under 35 U.S.C. 103 as being obvious over Kawai (US 2013/0098438).  
Regarding Claim 12: Amin teaches a coated article (fig 1-3): comprising a transparent substrate having a major surface (1) an optical coating disposed on the major surface of the transparent substrate and forming an air-side surface (100), the optical coating comprising a scratch-resistant layer having a thickness of at least 300 nm (¶133), the scratch resistant layer comprising a material exhibiting a maximum hardness of about 8 GPa or greater as measured by a Berkovich Indenter Hardness Test along an indentation depth of about 50 nm or greater (¶157), the optical coating comprising at least one light-altering feature which reduces oscillations in the reflectance spectrum of the coated article by reducing 2-a*1)2+(b*2-b*1)2) wherein a*1 and b*1 represent the a* and b* coordinates when viewed at a reference illumination angle in the range of 0-10 degrees and a*2 and b*2 represent the a* and b* coordinates when viewed at an incident illumination angle in the range of 30-60 degrees (¶157).  Absent showing unobvious structural differences it appears, prima facie, that the prior art Kawai discloses all the claimed structure that is capable of performing the recited claim functions.   While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.  In re Schreiber, 44 USPQ2d 1429, 1432 (Fed. Cir. 1997).
Regarding Claim 13: Kawai discloses the invention as described in Claim 12 and further teaches wherein the at least one light altering feature comprising at least a rough interface formed by the scratch-resistant layer with another layer (120, ¶95). 
Regarding Claim 15: Kawai discloses the invention as described in Claim 12 and further teaches wherein the light altering feature comprises light scattering members disposed in the scratch-resistant layer (120, ¶159).  
Regarding Claim 16: This is a functional limitation. Absent showing unobvious structural differences it appears, prima facie, that the prior art Kawai discloses all the claimed structure that is capable of performing the recited claim functions.   While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.  In re Schreiber, 44 USPQ2d 1429, 1432 (Fed. Cir. 1997).

Claim 14 is rejected under 35 U.S.C. 103 as being obvious over Kawai (US 2013/0098438) in view of Laney (US 2011/0025948).   
Regarding Claim 14: Kawai discloses the invention as described in Claim 12 and further teaches wherein the light altering feature comprises light scattering members (¶159) but does not specifically teach them being disposed between two adjacent layers or between the optical coating and the substrate. However, in a similar field of endeavor, Laney teaches a coated article with light scattering members disposed between the optical coating and the substrate (¶44). It would have been obvious to one of ordinary skill in the art before the effective filing date to try and provide the device of Kawai with the light scattering particle location Laney with a reasonable expectation of success for the purpose of producing enough diffusivity to uniformize the light (¶33).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTINA M DEHERRERA whose telephone number is (303)297-4237.  The examiner can normally be reached on Monday-Thursday 8:30-5 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571-272-2333.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/KRISTINA M DEHERRERA/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        3/31/21